EXHIBIT 15 November2, 2007 PacifiCorp 825N.E.MultnomahStreet Portland, Oregon We have reviewed, in accordance with the standards of the Public Company Accounting Oversight Board (UnitedStates), the unaudited interim financial information of PacifiCorp and its subsidiaries for the periods ended September30, 2007 and 2006, as indicated in our report dated November2, 2007; because we did not perform an audit, we expressed no opinion on that information. We are aware that our report referred to above, which is included in your Quarterly Report on Form10-Q for the quarter ended September30, 2007, is incorporated by reference in Registration Statements Nos.333-140661 and 333-128134 on FormS-3. We also are aware that the aforementioned report, pursuant to Rule436(c) under the Securities Act of 1933, is not considered a part of the Registration Statement prepared or certified by an accountant or a report prepared or certified by an accountant within the meaning of Sections7 and 11 of that Act. /s/Deloitte&ToucheLLP Portland, Oregon
